DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 24 January 2022 for the application filed 5 June 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4-6, 8, 13 and 19 are objected to because of the following informalities:
Each of these claims contain the phrase “key-and-slot” in some form, but there is no uniformity with the formatting of the term.  In line with the specification, within which the majority of the recitations of the term contain the formatting of “key-and-slot” the examiner requests the recitations within the claims be formatted the same, to reflect “key-and-slot”.
Claim 4 recites the limitation “key and slow system” which should be corrected to “key-and-slot system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 19, 20 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 
Claim 19 recites the limitation “mechanically coupled to the rotating ring and mechanically coupled to the rotating ring and rotationally decoupled from the rotating ring” rendering the claim indefinite as the double recitation of mechanical coupling is unclear.  For examination purposes, the limitation will be interpreted as “mechanically coupled to the rotating ring and rotationally decoupled from the rotating ring”.
Claim 20 claims dependency to claim 17 which is not in the correct dependency chain, resulting in the claim being indefinite as the claim recites limitations which have antecedent concerns.  For examination purposes, the claim dependency will be examined as depending from claim 19.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 2014/0124615).
- Regarding Claim 1. Thompson discloses a swashplate assembly (240, fig. 3-8) for a rotary aircraft (“rotorcraft” [0002]), comprising: 
a rotating ring (240b) configured to rotate with a drive shaft (210, “does rotate with drive shaft” [0023]) of the rotary aircraft (“rotorcraft” [0002]); 
a non-rotating ring (240a) coupled to the rotating ring (240b, fig. 3-4 and 6-7 illustrate the coupling) and rotationally decoupled from the rotating ring (240b, fig. 3 and 4 illustrate the bearings which rotationally decouple the non-rotating ring from the rotating ring), wherein the non-rotating ring (240a) does not rotate with the rotating ring (240b) and the drive shaft (210, “does 
an outer casing (260) to fit around a gearbox (215, “incorporated into the gearbox” [0024]; fig. 3-4 and 6-7 illustrate the outer casing surrounding the gearbox), wherein a contact surface between the outer casing (260) and the gearbox (215) is unsplined (fig. 6-7 illustrates the unsplined contact surface); and 
an anti-drive mechanism (245/244/242) to maintain the outer casing (260) rotationally stationary relative to the gearbox (215, “fits within slot portions in anti-rotation sleeve and tilt sleeve” [0027]), the anti-drive mechanism (245/244/242) comprising a key (244) and slot (245) system (245/244) between the gearbox (215) and the outer casing (260) on the unsplined contact surface (fig. 6-7 illustrate the system between the gearbox and outer casing, 260/215), the key and slot system (245/244) comprising at least one key protrusion (244) on a first one of the gearbox (215) and outer casing (260), and a slot (245) on a second one of the gearbox (215) and outer casing (260), wherein the key (244) is to seat into the slot (245, fig. 6-7 illustrates the arrangement).
- Regarding Claim 2. Thompson discloses the swashplate assembly of claim 1, wherein the non-rotating ring (240a) is coupled to the rotating ring (240b) via a duplex bearing (248, fig. 3 illustrates two sets of ball bearings coupling the rings allowing for the presence of a duplex bearing).
- Regarding Claim 3. Thompson discloses the swashplate assembly of claim 1, wherein the outer casing (260) comprises a tilt ball (“curved outer surface…”tilt ball”” [0029]).
- Regarding Claim 4. Thompson discloses the swashplate assembly of claim 1, wherein the key and slot system (244/245) comprises a plurality of key-and-slot pairs (fig. 6 illustrates two key and slot pairs, 245/244/242).
- Regarding Claim 5. Thompson discloses the swashplate assembly of claim 4, wherein the key-and-slot pairs (244/245) are disposed substantially equidistantly around a circumference of the unsplined contact surface (260/215, fig. 6 illustrates the pairs disposed substantially equidistantly around the unsplined contact surface).

- Regarding Claim 7. Thompson discloses the swashplate assembly of claim 6, wherein the key (244) is attached to the top case (215, Fig. 6-7 illustrate the key attached to the top case).
- Regarding Claim 8. Thompson discloses the swashplate assembly of claim 6, further comprising a tilt ball (260) around the top case (215, fig. 6 illustrates the tilt ball around the top case), wherein the tilt ball (260) contains the slots to mate with keys (244) of the key-and-slot system (fig. 4 and 6-7 illustrate that the tilt ball contains slots which mate with the keys of the key-and-slot system).
- Regarding Claim 14. Thompson discloses the swashplate assembly of claim 1, further comprising pins (242) and keys (244) to align the outer casing (260) with the non-rotating ring (240a, fig. 4 and 7 illustrate how the key and slot system and pins align the casing and non-rotating ring).
- Regarding Claim 15. Thompson discloses a non-rotating ring (240a) for a swashplate (240) of a rotary aircraft control system (200, “rotoracraft” [0002]), comprising: 
a through hole to receive a drive shaft (210, fig. 3-4 and 6 illustrate the through hole for the drive shaft) of a rotary aircraft (“rotorcraft” [0002]); and 
a plurality of keys (244) affixed to and disposed substantially equidistantly around an inner diameter of the non-rotating ring (240a, fig. 6 illustrates the keys affixed to and disposed equidistantly around the inner diameter of the non-rotating ring), the keys (244) to engage a tilt ball (260), and to permit radial movement around a spherical shape of the tilt ball (260) while preventing rotation of the non-rotating ring (240a) relative to the tilt ball (260, “tilting non-rotating swashplate ring” [0029], the swashplate can tilt but does not rotate relative to the tilt ball).
- Regarding Claim 16. Thompson discloses the non-rotating ring of claim 15, wherein the keys (244) are attached to the non-rotating ring (240a, fig. 4 and 6 illustrates the keys attached to the non-rotating ring).
- Regarding Claim 19. Thompson discloses a rotary aircraft (“rotorcraft” [0002]), comprising: 
an airframe (an airframe is inherent to a rotorcraft as recited); 
a main rotor assembly (200, fig. 2); 

a pilot control input (“flight control input” [0023], for a rotorcraft, the pilot inherently provides the flight control input); 
a swashplate assembly (240, made up of 240a/b) to translate pilot control inputs to motion of the main rotor assembly (200, “swashplate translates flight control input into motion of blades” [0023]), the swashplate assembly (240) comprising: 
a rotating ring (240b) to engage the main rotor assembly (200) and to rotate with the drive shaft (210, “does rotate with drive shaft” [0023]); 
a non-rotating ring (240a) mechanically coupled to the rotating ring (240b, fig. 3-4 and 6-7 illustrate the mechanical coupling) and rotationally decoupled from the rotating ring (240b, fig. 3 and 4 illustrate the bearings which rotationally decouple the non-rotating ring from the rotating ring), wherein the non-rotating ring (240a) does not rotate with the rotating ring (240b) and the drive shaft (210, “does not rotate with drive shaft” [0023]); 
a tilt ball (260) mechanically coupled to the non-rotating ring (240a, fig. 3-4 and 6-7 illustrate the mechanical coupling between the tilt ball and non-rotating ring) to prevent the tilt ball (260) and non-rotating ring (240a) from rotating relative to one another (“prevent non-rotating swashplate ring from rotating about the longitudinal axis of drive shaft while allowing it to tilt” [0027]); and 
anti-drive means (245/244/242, the key and slot prevent rotation/drive) comprising a key-and-slot system (245/244/242).
- Regarding Claim 20. Thompson discloses the rotary aircraft of claim 19, wherein the non-rotating ring (240a) is coupled to the rotating ring (240b) via a duplex bearing (248, fig. 3 illustrates two sets of ball bearings coupling the rings allowing for the presence of a duplex bearing).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Obviousness.
- Regarding Claim 9. Thompson discloses the swashplate assembly of claim 6, with key (244) but does not disclose wherein the key is steel. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key of Thompson to be made of steel as determining the appropriate material of a part is within the level of ordinary skill in the art.
- Regarding Claim 10. Thompson discloses the swashplate assembly of claim 7, with the key (244), but does not disclose wherein the key further comprises a chrome wear surface. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key of Thompson to be coated with a chrome wear surface as determining the appropriate material of a part is within the level of ordinary skill in the art.
- Regarding Claim 11. Thompson discloses the swashplate assembly of claim 7, with the key (244) but does not disclose wherein the key is aluminum. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key of Thompson to be made of aluminum as determining the appropriate material of a part is within the level of ordinary skill in the art.
- Regarding Claim 12. Thompson as modified discloses the swashplate assembly of claim 10, but does not disclose further comprising a tungsten carbide coating on the aluminum key. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have 
- Regarding Claim 13. Thompson discloses the swashplate assembly of claim 1, with the slots of the key-and-slot system (242/244/245, the slots are the portions of the key into which the pin resides) but does not disclose wherein the slots comprise replaceable wear items comprising a polytetrafluoroethylene liner. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the slots of Thompson to comprise replaceable wear items comprising polytetrafluoroethylene liners as determining the appropriate material of a part is within the level of ordinary skill in the art.
- Regarding Claim 17. Thompson discloses the non-rotating ring of claim 15, with the keys (244) but does not disclose wherein the plurality of keys are aluminum bronze. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key of Thompson to be made of aluminum bronze as determining the appropriate material of a part is within the level of ordinary skill in the art.
- Regarding Claim 18. Thompson discloses the non-rotating ring of claim 15, with a plurality of slots (the area of the key into which pin 242 sits) in the tilt ball (260), but does not disclose wherein the slots comprise a tungsten carbide wear surface. However, the examiner note’s that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the key of Thompson to be comprise a tungsten carbide coating as determining the appropriate material of a part is within the level of ordinary skill in the art.
Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        9 February 2022